Citation Nr: 0702387	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318. 

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


	WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to July 
1946.  He died in December 2003.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Finally, the Board notes that the appellant and her 
representative may be raising assertions of error in the 
Board's decision of September 1984 which denied entitlement 
to a total rating due to individual unemployability by reason 
of service-connected disabilities.  A determination of clear 
and unmistakable error or a favorable decision on 
reconsideration would have an impact on the issue of DIC 
pursuant to 38 U.S.C.A. § 1318.  The requirements for filing 
motions for reconsideration are set forth in 38 C.F.R. § 
20.1001 (2006), and require that the moving party "set forth 
clearly and specifically the alleged obvious error, or 
errors, of fact or law in the applicable decision, or 
decisions, of the Board or other appropriate basis for 
requesting reconsideration."  See 38 C.F.R. § 20.1001(a) 
(2006).  

Pursuant to 38 C.F.R. § 21.1404(b) (2006), a motion to revise 
a Board decision on the basis of clear and unmistakable error 
(CUE) must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact of law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice.  

Should the appellant and her representative wish to do so, 
they may file a motion for CUE at the following address: 
Director, Management and Administration (014), Board of 
Veterans' Appeals, 810 Vermont Avenue NW, Washington, DC 
20420.    

In this regard, it is noted that original jurisdiction of 
motions for reconsideration or to revise Board decisions on 
the basis of CUE resides with the Board and not the RO.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  At the time of the veteran's death, service 
connection was in effect for, among other disorders, 
residuals of herniated nucleus pulposis with fusion and bone 
graft, rated as 60 percent disabling; and non-symptomatic 
right forearm scar, residuals of gunshot wound, and post-
operative appendectomy scar, all rated at a noncompensable 
level.  A total disability based on individual 
unemployability (TDIU) was in effect from September 23, 1997.

The veteran's original death certificate, dated in December 
2003, indicates that he died of sepsis due to or as a 
consequence of dehydration, due to or as a consequence of 
wound infection at the Amboy Care Center in Perth Amboy, New 
Jersey.  An autopsy was not performed.  A review of the 
claims file reveals that no medical records associated with 
the veteran's stay at this facility have been requested.  

The most recent private medical record associated with the 
claims file is a May 1998 report of Dr. Bilal Mian.  The RO 
should ask the appellant to identify all health care 
providers that have treated the veteran since discharge from 
service and obtain and associate with the claims file those 
medical records, specifically those of Dr. Mian dated from 
May 1998 to December 2003.  

In addition, in various documents of record, the appellant 
asserts that the veteran received Social Security 
Administration (SSA) Disability Benefits.  A March 2004 SSA 
letter verified that the veteran was awarded SSA disability 
benefits as of August 1977.  Records recently received into 
the claims file suggest that the veteran's award of SSA was 
preceded by an award of Workers' Compensation for a work 
related injury in October 1976, when the veteran fell to the 
floor, injuring his back and neck.  After a period of 
hospitalization and brief return to work, the veteran stopped 
working.  The duty to assist mandated by 38 U.S.C.A. § 5103A 
(West 2002) includes obtaining any SSA disability benefit 
decisions and the underlying medical records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should contact the 
SSA and request copies of all documents pertaining to the 
veteran, including any administrative decision and the 
medical records relied upon concerning this claim or a 
Workers' Compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all health care providers who 
have treated the veteran since discharge 
from service.  After obtaining any 
required authorization, the RO should 
obtain and associate with the claims file 
any medical records maintained by Amboy 
Care Center, Perth Amboy, New Jersey and 
request any treatment records, 
specifically those of Dr. Bilal Mian for 
the period May 1998 to December 2003.

2.  In addition, the RO should contact 
the SSA and request copies of all 
documents pertaining to the veteran, 
including any administrative decision and 
the medical records relied upon 
concerning his claim, as well as any 
records relating to any Workers' 
Compensation claim filed by the veteran.  
Any assistance by the appellant in 
obtaining such records should be 
requested if necessary.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

